I concur in the dismissal of the appeal on the ground that no final order has been made by the Court of Common Pleas.
One clear ground for dismissal appearing, it was unnecessary to search for another. The court, however, *Page 361 
has stated a second and third ground for the dismissal. In my opinion, the facts stated as the second and third grounds are not such under the law. The effect of what the court says in relation to the second and third grounds for dismissal is that a notice of appeal in an action at law reciting that it is on both law and facts is a complete nullity unless accompanied by an appeal bond. This seems to me to be an unjustified construction of the statute, had no construction been placed upon the statute, but as a matter of fact the Supreme Court has construed it. We are bound by that construction. The cases are Loos v. Wheeling  Lake EricRy. Co., 134 Ohio St. 321, 16 N.E.2d 467, and Bennett v.Bennett, 134 Ohio St. 330, 16 N.E.2d 474. The syllabus in the former case is as follows:
"Whenever an appeal on questions of law and fact is filed in a case where an appeal on questions of law only should have been filed, and the appeal otherwise complies with the provisions of Sections 12223-4 and 12223-5, General Code, under the provisions of Section 12223-22 `the appeal shall not be dismissed, but it shall stand for hearing on appeal on questions of law,' even though no bond was filed under the provisions of Section 12223-6, General Code."
No syllabus was written of the opinion of the court in the latter case. I quote from the opinion of the court:
"The original action in the Court of Common Pleas was not a `chancery case' and therefore appeal to the Court of Appeals on questions of law and fact did not lie. Marleau v. Marleau,95 Ohio St. 162, 115 N.E. 1009, and Durham v. Durham, 104 Ohio St. 7,  135 N.E. 280.
"Defendant, appellant in this court, contends that under Section 12223-22, General Code, the appeal on questions of law and fact should not have been dismissed, *Page 362 
but the appeal should have been heard upon questions of law; that under Section 12223-5, General Code, the Court of Appeals should have permitted an amendment of the notice of appeal by striking therefrom the words `and fact,' and that under Section 11564, General Code, it was the duty of the Court of Appeals to fix a time, not exceeding 30 days, for the preparation and settlement of a bill of exceptions when that court determined that the case could not be heard upon the facts and such bill of exceptions had not been filed. * * *
"Section 11564, General Code, as amended by the new Appellate Procedure Act, was intended to provide for the preparation of a bill of exceptions, in a situation such as is presented in this case, by requiring the Court of Appeals to fix the time, not exceeding 30 days, for the preparation and settlement of a bill of exceptions.
"Under the circumstances in the instant case, the formal filing of a motion for leave to amend was not prerequisite to the exercise by the court of the duties enjoined by those sections.
"The judgment of the Court of Appeals is reversed and the cause is remanded to that court with directions to overrule the motion to dismiss the appeal and to fix a time for the preparation and settlement of a bill of exceptions."
While it seemed to me that it could have very reasonably been held that a failure to give bond, where the notice recited that the appeal was on law and fact, automatically limited the appeal to questions of law, so that if no bill of exceptions had been filed in the trial court within the time prescribed by Section 11564, General Code, the only inquiry would have been as to errors of law shown by the original papers, that does not justify a disregard of the construction placed upon the statute by the Supreme Court. Stating it most *Page 363 
strongly against the appellant, it is not clear yet just what construction the Supreme Court will place upon these provisions as to the right to file a bill of exceptions after the appeal is reduced to one on law. Under such circumstances, it would be well for us not to venture an obiter on the subject.
For these reasons, it seems to me that the motion to dismiss should be sustained on the sole ground that there is no final order, without prejudging any other question, should a final order be made hereafter and the case reach this court on appeal from that order.